Exhibit 10.4

 

EXECUTION VERSION

 

AMENDMENT AND SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT

 

THIS AMENDMENT AND SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT, dated as of
April 26, 2018 (this “Amendment and Supplement”), is entered into among Archrock
Partners Operating LLC, a Delaware limited liability company (“Archrock Partners
Operating”), Archrock Partners, L.P., a Delaware limited partnership (“APLP”),
Archrock Partners Finance Corp., a Delaware corporation (“Archrock Partners
Finance”), Archrock Partners Leasing LLC, a Delaware limited liability company
(“Archrock Partners Leasing”, and together with Archrock Partners Operating,
APLP and Archrock Partners Finance, the “Initial Grantors”), Archrock Services,
L.P., a Delaware limited partnership (“ASLP”), Archrock, Inc., a Delaware
Corporation (“AROC”), AROC Corp., a Delaware corporation (“AROC Corp.”), AROC
Services GP LLC, a Delaware limited liability company (“AROC Services GP”), AROC
Services LP LLC, a Delaware limited liability company (“AROC Services LP”),
Archrock Services Leasing LLC, a Delaware limited liability company (“Archrock
Services Leasing”), Archrock GP LP LLC, a Delaware limited liability company
(“Archrock GP”), Archrock MLP LP LLC, a Delaware limited liability company
(“Archrock MLP”, and together with ASLP, AROC, AROC Corp., AROC Services GP,
AROC Services LP, Archrock Services Leasing and Archrock GP, the “New Grantors”,
and together with the Initial Grantors, the “Grantors”), and JPMorgan Chase
Bank, N.A., in its capacity as the administrative agent for the lenders
(“Lenders”) party to the Credit Agreement referred to below (the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Security Agreement (as defined below).

 

RECITALS

 

A.                                    The Initial Grantors and the
Administrative Agent are parties to (i) that certain Credit Agreement, dated as
of March 30, 2017 (as amended by the Amendment No. 1 (as defined below) and as
it may be amended, modified, extended or restated from time to time, the “Credit
Agreement”) and (ii) that certain Pledge and Security Agreement, dated as of
March 30, 2017 (as it may be amended, modified, extended or restated from time
to time, the “Security Agreement”), pursuant to which, among other things, each
of the Initial Grantors granted a security interest in the Collateral described
therein to the Administrative Agent on behalf of and for the ratable benefit of
the Secured Parties (as defined in the Credit Agreement).

 

B.            The Initial Grantors, the Lenders party thereto and the
Administrative Agent entered into that certain Amendment No. 1 to Credit
Agreement, dated of even date herewith (“Amendment No. 1”), pursuant to which,
among other things, the New Grantors became Loan Parties under the Credit
Agreement on the Additional Amendments Effective Date (as defined therein).

 

C.            The parties hereto have agreed to amend the Security Agreement as
provided for herein, and this Amendment and Supplement is permitted to be
executed by the Administrative Agent and the Grantors in accordance with
Section 8.7 of the Security Agreement.

 

D.            Pursuant to Section 5.14 of the Credit Agreement and Section 4.15
of the Security Agreement, each of the New Grantors is required to become a
Grantor under the Security Agreement.

 

E.            In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.             Amendments to Security Agreement.

 

(a)           The phrase “Such Grantor will provide to the Administrative Agent
in accordance with the timeframe set forth in Section 5.15 of the Credit
Agreement” set forth in Section 4.13 of the Security Agreement is hereby
replaced in its entirety with the following phrase:

 

“Such Grantor will promptly (or, if applicable, in accordance with the timeframe
set forth in Section 5.16 of the Credit Agreement) provide to the Administrative
Agent”

 

(b)           Section 7.1(a) of the Security Agreement is hereby replaced in its
entirety to read as follows:

 

“To the extent not delivered on the Amendment No. 1 Additional Amendments
Effective Date, not later than ninety (90) days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the Amendment No. 1
Additional Amendments Effective Date, each Grantor shall execute and deliver to
the Administrative Agent Deposit Account Control Agreements for each Deposit
Account (other than any Excluded Account) maintained by such Grantor into which
all cash, checks or other similar payments relating to or constituting payments
made in respect of Receivables will be deposited (each, a “Collateral Deposit
Account”), which Collateral Deposit Accounts are identified as such on
Exhibit B.  After the Effective Date, each Grantor will comply with the terms of
Section 7.2.”

 

(c)           The first sentence of Section 7.1(b) of the Security Agreement is
hereby replaced in its entirety to read as follows:

 

“(b)       Each Grantor shall direct all of its Account Debtors to forward
payments directly to Collateral Deposit Accounts, unless such payment is
otherwise permitted to be made to an Excluded Account.”

 

(d)           Each reference to “Section 2.18” in Section 7.3 of the Security
Agreement is hereby replaced with “Section 2.19”.

 

(e)           The reference to “Section 2.10(b)” in Section 7.3 of the Security
Agreement is hereby replaced with “Section 2.11(b)”.

 

(f)            Section 7.4 of the Security Agreement is hereby replaced in its
entirety to read as follows:

 

“7.4       Notwithstanding anything to the contrary herein, in any other Loan
Document, or in any Deposit Account Control Agreement, Securities Account
Control Agreement or Commodity Account Control Agreement entered into pursuant
to the requirements of the Loan Documents, the Administrative Agent hereby
agrees that it will not deliver any “Access Termination Notice” or “Disposition
Instructions” or any equivalent notice of exclusive control, or otherwise
exercise any equivalent rights, in each case under any Deposit Account Control
Agreement, Securities Account Control Agreement or Commodity Account Control
Agreement unless, in any such case, (x) an Event of Default has occurred and is
continuing or (y) a Cash Dominion Trigger Period has occurred and is
continuing.”

 

2

--------------------------------------------------------------------------------


 

2.             Supplement to Security Agreement.  By its execution below, each
of the New Grantors agrees to become, and does hereby become, a Grantor under
the Security Agreement and agrees to be bound by such Security Agreement as if
originally a party thereto.  Each of the New Grantors hereby pledges, assigns
and grants to the Administrative Agent, on behalf of and for the ratable benefit
of the Secured Parties, a security interest in all of such New Grantor’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Secured Obligations.

 

By its execution below, each of the New Grantors represents and warrants as to
itself that all of the representations and warranties contained in the Security
Agreement are true and correct in all respects as of (and as though made on) the
date hereof.  Each of the New Grantors represents and warrants that the
supplements to the Exhibits to the Security Agreement attached hereto as
Exhibit A are true and correct in all respects and such supplements set forth
all information required to be scheduled under the Security Agreement.  The New
Grantor shall take all steps necessary to perfect, in favor of the
Administrative Agent, a first-priority security interest in and lien against
such New Grantor’s Collateral, including, without limitation, delivering all
certificated Pledged Collateral to the Administrative Agent (and other
Collateral required to be delivered under the Security Agreement), and taking
all steps necessary to properly perfect the Administrative Agent’s interest in
any uncertificated Pledged Collateral.

 

3.             Effectiveness; Conditions Precedent.  This Amendment and
Supplement shall be effective upon receipt by the Administrative Agent of
counterparts of this Amendment and Supplement executed by each of the Initial
Grantors, each of the New Grantors and the Administrative Agent.

 

4.             Reaffirmation.  Except as specifically amended by this Amendment
and Supplement, all of the terms and conditions of the Security Agreement and of
each of the other Collateral Documents (as defined in the Credit Agreement)
shall remain in full force and effect.  Each Initial Grantors hereby ratifies,
confirms, and reaffirms all of the representations, warranties and covenants
contained therein.  All liens and security interests created and granted by the
Security Agreement before this Amendment and Supplement shall continue to exist,
remain valid and subsisting, shall not be impaired or released hereby, shall
remain in full force and effect and are hereby ratified, affirmed, extended and
conveyed as continuing security for the Secured Obligations (as defined in the
Credit Agreement).

 

5.             Security Agreement Supplement.  For the avoidance of doubt, for
all purposes of the Security Agreement and Credit Agreement, this Amendment and
Supplement shall be treated as a Security Agreement Supplement, and no
additional Assumption Agreement under Section 4.15 of the Security Agreement is
needed for each New Grantor to be added as a party to the Security Agreement.

 

6.             Counterparts/Telecopy.  This Amendment and Supplement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery of executed counterparts of this Amendment and
Supplement by telecopy or other secure electronic format (.pdf) shall be
effective as an original.

 

3

--------------------------------------------------------------------------------


 

7.             GOVERNING LAW.  THIS AMENDMENT AND SUPPLEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Supplement
to be duly executed as of the date first above written.

 

INITIAL GRANTORS:

ARCHROCK PARTNERS OPERATING LLC

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ARCHROCK PARTNERS, L.P.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ARCHROCK PARTNERS FINANCE CORP.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ARCHROCK PARTNERS LEASING LLC

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

NEW GRANTORS:

ARCHROCK SERVICES, L.P.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ARCHROCK, INC.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

Signature Page to Amendment and Supplement to Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

AROC CORP.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

AROC SERVICES GP LLC

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

AROC SERVICES LP LLC

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ARCHROCK SERVICES LEASING LLC

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ARCHROCK GP LP LLC

 

 

 

 

 

By:

/s/ Pamela Jasinski

 

Name:

Pamela Jasinski

 

Title:

Manager

 

 

 

 

 

ARCHROCK MLP LP LLC

 

 

 

 

 

By:

/s/ Pamela Jasinski

 

Name:

Pamela Jasinski

 

Title:

Manager

 

Signature Page to Amendment and Supplement to Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Anca Loghin

 

Name:

Anca Loghin

 

Title:

Authorized Officer

 

Signature Page to Amendment and Supplement to Pledge and Security Agreement

 

--------------------------------------------------------------------------------